            Case 2:19-cv-04125-GAM Document 39 Filed 02/08/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHAMPAINE ECHOLS                           :
Individually and on behalf of              :
All Other Similarly Situated Consumers     :
                                           :
       v.                                  :       CIVIL ACTION NO. 19-4125
                                           :
PREMIERE CREDIT OF NORTH                   :
AMERICA, LLC                               :


                                          ORDER
       This 8th day of February, 2021, it is hereby ORDERED that Defendant’s Motion for

Summary Judgment, ECF 26, is GRANTED, and Plaintiff’s Motion for Summary Judgment,

ECF 25, is DENIED. This matter shall be closed for statistical purpose.

                                                     /s/ Gerald Austin McHugh
                                                   United States District Judge
